IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-51176
                         Summary Calendar



WILBERT ANTONIO COLEMAN, Pastor

                Plaintiff - Appellant

     v.

DEPARTMENT OF THE UNITED STATES AIR FORCE

                Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-99-CV-889
                       --------------------
                           July 28, 2000

Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Wilbert Antonio Coleman appeals the dismissal of his claim

against the United States Air Force (“USAF”) under 31 U.S.C.

§ 3729 (“False Claims Act”).    This court may sua sponte raise the

issue of its subject-matter jurisdiction.     Burge v. Parish of St.

Tammany, 187 F.3d 452, 465-66 (5th Cir. 1999).

     The False Claims Act was enacted in order to discourage

fraud against the government.     Robertson v. Bell Helicopter

Textron, Inc., 32 F.3d 948, 951 (5th Cir. 1994).    Coleman’s

claims are not within the ambit of the False Claims Act.    He does

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-51176
                                 -2-

not allege that the Government has been defrauded by any act of

the USAF.   He argues instead that he was defrauded by the USAF’s

refusal to correct his military record by granting him a

disability rating.    Coleman has not met his burden of

demonstrating that federal-question jurisdiction was proper under

the False Claims Act.

     Because Coleman’s complaint did not establish either

diversity or federal-question jurisdiction, his action should

have been dismissed without prejudice by the district court for

lack of subject-matter jurisdiction.    Without addressing the

correctness of the the grounds upon which the district court

based its dismissal, it is clear that the district court reached

the correct result.    Accordingly the district court’s decision is

AFFIRMED.

     Coleman has filed a motion to have stricken from the record

the brief and record excerpts filed by the appellee because no

copy has ever been served on him.    Because subject-matter

jurisdiction is lacking and Coleman’s appeal was not considered

on its merits, his motion is DENIED.

     The defendants have moved for the imposition of sanctions.

This is not the first appeal brought by Coleman involving his

benefits determination and the False Claims Act.

     In each of Coleman’s three previous appeals, the claim arose

from the denial of his disability benefits, the complaint was

based on the False Claims Act, and the district court dismissed

the claim for lack of subject-matter jurisdiction.    See Coleman

v. United States Dep’t of Veterans Affairs, No. 98-50168,
                           No. 99-51176
                                -3-

(sanction warning); Coleman v. Department of Veterans Affairs,

No. 98-50736, ($105 sanction); Coleman v. Disabled American

Veterans, No. 99-50076, ($210 sanction).   This court has

expressly stated that the False Claims Act “will not support a

private individual’s action against the Government or its

agencies.”   Coleman v. Department of Veterans Affairs, No. 98-

50736 (5th Cir. Feb. 10, 1999)(unpublished) (citing Coleman v.

U.S. Dep’t of Veterans Affairs, No. 98-50168 (5th Cir. Oct. 20,

1998)(unpublished)).

     A plaintiff’s continued pursuit of his plainly meritless

claims in federal court when there is no diversity or federal-

question jurisdiction warrants the imposition of sanctions.     See

Griggs v. State Farm Lloyd’s, 181 F.3d 694 (5th Cir. 1999).

Because Coleman was put on notice by two prior decisions from

this court that the False Claims Act will not support the type of

claim he has brought here against the USAF, IT IS ORDERED that

Coleman is sanctioned $750.   This sanction must be paid to the

clerk of this court.   The clerk of this court and the clerk of

all federal district courts within this circuit are directed to

refuse to file any pro se civil complaint or appeal by Coleman

unless he submits proof of satisfaction of this sanction.

     MOTION DENIED; AFFIRMED; SANCTION IMPOSED.